Citation Nr: 0002303	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  99-12 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a peptic ulcer disease 
with gastritis.


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted] and [redacted]


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1995 to April 
1997.  Records associated with his claim folder also indicate 
that he had a prior period of National Guard service.  

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision by the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, whereby the veteran's claim was denied.  

A hearing was held by the undersigned Member of the Board via 
video conferencing techniques with the veteran in Jackson, in 
November 1999.  


FINDING OF FACT

Peptic ulcer disease with gastritis that is currently 
exhibited is the product of active service.


CONCLUSION OF LAW

Peptic ulcer disease with gastritis was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1999), that is, this claim is plausible.  He has not 
alleged that any records of probative value that may be 
obtained, and which are not already sought by VA or 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist him, as mandated by 
38 U.S.C. § 5107(a) (West 1991 & Supp. 1999), with regard to 
this claim has been satisfied.

The veteran avers that he manifests peptic ulcer disease with 
gastritis that is related to his active service.  After a 
review of the record, we agree with these contentions, and 
determine that service connection is warranted.  

The veteran's service medical records include an "In/Out 
Processing Check List" typed on a chronological record of 
medical care, dated March 1995.  That form does not show the 
presence of peptic ulcer disease or gastritis.  Specifically, 
it indicates that the veteran has no current medical 
problems, takes no current medications, and has no chronic 
medical problems.  An "Individual Medical History" does not 
indicate when the veteran's last physical examination was, 
and the report of an entrance or exit physical examination is 
not of record.  

His service medical records (SMRs) do show, however, that the 
veteran first complained of stomach problems on April 15, 
1996, when he was assessed with a possible bleeding ulcer.  
It is recorded under the screening section of the note, that 
the veteran provided a history of being diagnosed with 
bleeding ulcers three years prior, and also noted that he 
"lost his stomach lining in AT".  A review provided by a 
physician's assistant reflects an assessment of "[rule out] 
peptic ulcer disease".  An April 17, 1996 note shows that 
the veteran was again seen with complaints of bloody 
vomiting, lower back discomfort and diarrhea.  The 
assessments were "serious otitis / ? PUD [peptic ulcer 
disease] GERD [gastroesophageal reflux disease]."  An 
Emergency Room record, dated April 26, 1996 shows that the 
veteran complained of vomiting for three weeks, and a "H/O 
[history of] GERD [gastroesophageal reflux disease] was 
noted.  The assessment was "PUD" [peptic ulcer disease], 
and the veteran was prescribed medications.  Records dated 
May 1996, show that the veteran was seen with complaints of 
nausea, stomach pain and vomiting of a three week duration, 
despite his recent medications.  He was again assessed with 
PUD [peptic ulcer disease].  An October 1996 record shows 
that the veteran complained of diarrhea, and was assessed 
with gastroenteritis.  

The report of a December 1998 VA upper GI series shows that 
the veteran's stomach was never optimally coated with barium.  
"This is presumably due to retained secretions in the 
stomach."  The radiologist also reported that mucosal folds 
in the stomach were thickened, which may be nonspecific, but 
may be seen with gastritis.  There was also reportedly a mild 
deformity of the gastric antrum.  No abnormalities of the 
duodenum were demonstrated.  The impression was an abnormal 
appearance of the stomach.  The report of a VA medical 
examination is of the same date, and reflects diagnoses of 
peptic ulcer disease, with gastritis, and a history of 
diarrhea, etiology unknown.  

The veteran also testified at a personal hearing before the 
undersigned Member of the Board in November 1999, where is 
averred, in essence, that he "tore the wall of [his] 
stomach" in AIT 1994, apparently while doing sit ups, and it 
was this injury that he was referencing in the April 1996 
SMR.  In addition, the veteran testified that although he 
had, in essence, stomach pains prior to his active duty, that 
he did not vomit, nor did he manifest the symptomatology he 
experienced in service.  

The veteran's claim was denied by the RO on the basis that it 
was recorded, in the first April 1996 note, that the veteran 
reported a medical history including a three year prior 
diagnosis of bleeding ulcers.  The RO determined that this 
condition therefore preexisted his active service, but that 
the evidence did not show that it was aggravated by such 
service.  For a number of reasons, we find that service 
connection is in fact appropriate in this case.   

First, The Court of Appeals for Veterans Claims (Court) has 
held that the appellant's account of a prior condition is an 
inadequate basis upon which to conclude that the condition 
preexisted service.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (emphasis added) (The veteran's account of a prior 
condition is an inadequate basis upon which the Board can 
conclude that his condition preexisted service, and 
regulations, standing alone without independent medical 
evidence, do not support findings that a condition preexisted 
service, where the only evidence showing that a condition 
preexisted service was the veteran's oral statements); cf. Le 
Shore v. Brown, 8 Vet. App. 406 (1995) (medical history that 
is provided by a veteran and recorded by a medical 
professional but unenhanced by any additional medical comment 
is not competent medical evidence to well ground a claim).

Here, the only evidence to show that the veteran had a pre-
existing condition is his testimony and medical history, 
which we conclude as a matter of law is not competent medical 
evidence to sustain a finding of a pre-existing condition.  
We also note that his intake screening note, dated May 1995, 
is devoid of evidence of a current or chronic peptic ulcer or 
other gastric condition, or that he was medicated for the 
same.   Therefore, we find that the presumption of soundness 
is not rebutted.  Peptic ulcer disease, a chronic disorder, 
was diagnosed in service and the veteran presently carries 
that diagnosis; accordingly, service connection on a direct 
incurrence basis is warranted.

In addition, even if the veteran's condition was shown to 
pre-exist his service by the medical record, we determine 
that the record shows that it was sufficiently aggravated, 
and that service connection would be appropriate for the 
veteran's condition.  

Governing statutes and regulations stipulate that a veteran 
is presumed to be in sound condition when he enters service, 
other than for defects noted on his service entrance 
examination.  This presumption, however, is rebuttable upon a 
showing, by means of clear and unmistakable evidence, that 
the defect in question had existed prior to entrance into 
service.  38 U.S.C. §§ 1111, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.304(b) (1999).  Once a finding is made that a 
disability pre-existed service, the analysis turns to whether 
this disability was aggravated by such service.  There is a 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (1999).  In addition, clear and unmistakable 
evidence is required to rebut the presumption of aggravation.  
38 U.S.C. § 1153 (West 1991 & Supp. 1999); 38 C.F.R. § 3.306 
(1998); Akins v. Derwinski, 1 Vet.App. 228, 232 (1991) 
(despite medical diagnosis listing glaucoma secondary to pre-
existing cataract, without specific findings required to 
establish natural progression of the disease, the presumption 
of service aggravation is not rebutted, overruled on other 
grounds by Routen v. West, 142 F.3d 1434 (1998)). 

Thus, even assuming that the veteran's condition pre-existed 
service, we note the apparent increase in severity of his 
symptomatology from April 1996 to October 1996, and determine 
that clear and unmistakable evidence is not of record to 
rebut the presumption of aggravation.  Thus, in order to 
afford the veteran the benefit of every doubt, we determine 
that service connection for peptic ulcer disease with 
gastritis is appropriate in this case.  38 C.F.R. § 3.102 
(1999).  



ORDER

Service connection for a peptic ulcer disease with gastritis 
is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

